CAMPBELL, Judge,
concurring.
I concur with the majority that summary judgment was properly granted in favor of Caveators, but wish to call attention to the issue alluded to by the majority in footnote one. As pointed out by the footnote, the holding as to the purported 1996 will is limited. The revocation clause in the purported 1996 will operates as a revocation of the 1984 will, but that does not necessarily mean that the purported 1996 will can be probated. Even though there is evidence that McCauley executed a will in 1996, since it was last heard of in his possession and was not found at his death, there is a legal presumption that he destroyed this will with intent to cancel it. Scoggins v. Turner, 98 N.C. 135, 3 S.E. 719 (1887). Since the trial court was presented with evidence of the purported 1996 will, albeit not the writing itself, there is still an issue of devisavit vel non. I would remand the case to the trial court to resolve this issue. Once the issue of whether or not McCauley died testate is resolved, then the trial court should remand the matter to the judge of probate (here the Harnett County Clerk of Superior Court) to supervise the administration, settlement, and distribution of the estate pursuant to Chapter 28A of the North Carolina *121General Statutes. In my opinion, the trial court has this further obligation in an in rem proceeding such as this. See In re Will of Hester, 320 N.C. 738, 360 S.E. 2d 801, reh’g denied, 321 N.C. 300, 362 S.E.2d 780 (1987); In re Will of Charles, 263 N.C. 411, 139 S.E.2d 588 (1965); see also 1 James B. McLaughlin, Jr., & Richard T. Bowser, Wiggins Wills and Administration of Estates in North Carolina § 124, (4th ed.) (2000) (cases collected at note 2 through note 7).